Case 9:19-cv-80468-RLR Document 9 Entered on FLSD Docket 05/22/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-CV-80468-ROSENBERG/REINHART

 DAVID RAMNARINE,

                Plaintiff,
 v.

 ECHERD HOSPITALITY, INC.,

             Defendant.
 _________________________________/

      NOTICE OF DESIGNATED MEDIATOR AND TIME, DATE AND PLACE FOR
                              MEDIATION

      Plaintiff, David Ramnarine, by and through his undersigned counsel, pursuant to the

 Court’s Order Setting Status Conference, Calendar Call, Pretrial Deadlines, And Trial Date,

 Order of Requirements, Order of Reference to Magistrate Judge, and Order of Reference To

 Mediation (DE 5), hereby advises the court that the parties have selected the following mediator:

 Joshua M. Entin, Esq. and the parties will mediate with him at his office at 633 S. Andrews

 Avenue, Suite 500, Fort Lauderdale, Florida 33301 at 1:00 p.m. on June 18, 2019.

                                                     s/Lee D. Sarkin
                                                     DREW M. LEVITT, ESQ.
                                                     Florida Bar No: 782246
                                                     E-mail: dml2@bellsouth.net
                                                     LEE D. SARKIN, ESQ.
                                                     Florida Bar No. 962848
                                                     E-mail: lsarkin@aol.com
                                                     4700 N.W. Boca Raton Boulevard
                                                     Suite 302
                                                     Boca Raton, Florida 33431
                                                     Telephone (561) 994-6922
                                                     Facsimile (561) 994-0837
Case 9:19-cv-80468-RLR Document 9 Entered on FLSD Docket 05/22/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 22, 2019, I electronically filed the foregoing document with
 the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being served
 this day on all counsel of record or pro se parties identified on the attached Service List in the
 manner specified, either via transmission of Notice of Electronic Filing generated by CM/ECF or
 in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically, Notices of Electronic Filing.

                                                             s/Lee D. Sarkin
                                                             LEE D. SARKIN, ESQ.

 Joseph C. Wood, Esq.
 Florida Bar No. 0093839
 2815 W. New Haven, Suite 304
 Melbourne, Florida 32904
 office@wamalaw.com
 wood@wamalaw.com
 Telephone: (321)953-5998
 Facsimile: (321) 953-6075
 Attorneys For Defendant
 Via CM/ECF




                                                 2
